MELVIN KELLUM, Defendant Below-Appellant,
v.
STATE OF DELAWARE, Plaintiff Below-Appellee.
No. 484, 2009.
Supreme Court of Delaware.
Submitted: October 6, 2009.
Decided: November 20, 2009.
Before BERGER, JACOBS, and RIDGELY, Justices.

ORDER
JACK B. JACOBS, Justice
This 20th day of November 2009, after careful consideration of appellant's opening brief and the State's motion to affirm, we find it manifest that the judgment below should be affirmed on the basis of the Superior Court's well-reasoned decision dated August 18, 2009. The Superior Court did not err in concluding that appellant's motion for postconviction relief was time-barred and that appellant had failed to overcome this procedural hurdle.
NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior Court is AFFIRMED.